ORDER OF MULTIDISTRICT LITIGATION PANEL
                         Order Pronounced August 12, 2015


    THE MOTION FOR TRANSFER IN THE FOLLOWING MULTIDISTRICT
                  LITIGATION CASE IS GRANTED:


15-0360      IN RE FRAUDULENT HOSPITAL LIEN LITIGATION

      The Moore Law Firm’s motion for transfer under Rule 13 of the Texas Rules of
      Judicial Administration, filed May 14, 2015, is granted. All pending motions are
      denied as moot. The panel will issue a second order at a later date naming the
      judge to whom the cases will be transferred.


               Justice Harvey Brown delivered the opinion of the MDL panel.